MEMORANDUM **
Federal prisoner Armando Garcia Rico appeals from the district court’s denial of his 28 U.S.C. § 2255 motion for relief. We have jurisdiction pursuant to 28 U.S.C. § 2258, and we affirm.
Rico contends that his trial counsel was ineffective for failing to appeal the district court’s sentence following a limited remand under United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc). Counsel here did not have a constitutionally imposed duty to consult with Rico about an appeal and therefore did not provide ineffective assistance by not filing an appeal. See Roe v. Flores-Ortega, 528 U.S. 470, 480, 120 S.Ct. 1029, 145 L.Ed.2d 985 (2000).
Rico’s motion to supplement the record is denied. See Fed. R.App. P. 10(e); Morrison v. Hall, 261 F.3d 896, 900 n. 4 (9th Cir.2001).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.